Citation Nr: 1048155	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to accrued pension benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to October 1945.  
She died in September 2007 and the appellant is her son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's claim for pension benefits was received August 
31, 2007.

2.  The Veteran died September [redacted], 2007.  

3.  There was no potential for an award of pension since the 
Veteran did not survive to the next month.  


CONCLUSION OF LAW

The claim of entitlement to accrued pension benefits lacks legal 
merit.  38 U.S.C.A. §§ 5110, 5111(a), 5112 (West 2002); 38 C.F.R. 
§§ 3.31, 3.500(g) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that no further action is necessary to comply 
with VA's duties to notify and assist the appellant under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set 
forth in more detail below, the facts in this case are not in 
dispute and the appellant's appeal must be denied as a matter of 
law.  Thus, the Board finds that any deficiency in VA's VCAA 
notice or development action is harmless error. 

Legal Criteria and Analysis 

The appellant has appealed the denial of accrued benefits.  An 
accrued benefits claim arises after a veteran has died.  Although 
a veteran's claim does not survive her death, see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be 
entitled to accrued benefits under certain conditions.  Among 
requirements for accrued benefits are that a claim must be filed 
within the year after the veteran's death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In this case, the appellant's claim for 
accrued benefits was received within one year of the Veteran's 
death.

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a 
veteran was entitled at the time of her death under existing 
ratings or based on evidence in the file at the time of her 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has 
made it clear that, in order to support a claim for accrued 
benefits, a veteran must have had a claim pending at the time of 
her death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  

An accrued benefits claim is, under the law, derivative of, and 
separate from, the veteran's claims.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).  Thus, in the adjudication of a claim for accrued 
benefits, the claimant is bound by the same legal requirements to 
which the veteran would have been bound had she survived to have 
her claims finally decided.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for pension "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of an 
evaluation and an award of pension based on an original claim 
"will be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period earlier 
than the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31 (2010).

Here, the Veteran's claim for pension benefits was received 
August 31, 2007 and the Veteran died September [redacted], 2007.  As 
such, we find that there is no potential for an award.  

Under 38 U.S.C.A. § 5110(a), the effective date of her award of 
pension benefits would be August 31, 2007, the date of her claim.  
Notwithstanding the effective date assigned for an original grant 
of benefits, under the law, the commencement of payment of VA 
monetary benefits is delayed until the first day of the calendar 
month following the month in which the effective date of the 
award is assigned.  Here, that date would be September 1, 2007.  
See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).  
But, the effective date of discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason of 
the death of the payee is the last day of the month before death 
occurred.  Here, that would be August 31, 2007.  38 U.S.C.A. § 
5112(b)(1); 38 C.F.R. § 3.500(g) (2010).  As such, there is no 
potential award since the Veteran did not survive to the next 
month.  Accordingly, the claim is denied.  


ORDER

Entitlement to accrued pension benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


